NIX, Judge.
The plaintiff in error was charged in the Court of Common Pleas of Oklahoma County, by information, with the crime, of illegal possession of intoxicating liquor, found guilty and his punishment fixed at 45 days in the county jail and to pay a fine in the amount of $100.00.
The petition in error lodging this appeal was filed in this court on the 29th day of April, 1957. There has never been filed in said cause a brief in support of defendant’s contention. This case was set for oral argument on the 26th day of June. No one appeared in defendant’s behalf.
This court has consistently held in favor of the rule laid down in Hulsey v. State, 82 Okl.Cr. 332, 169 P.2d 771:
“Where the defendant appeals from a judgment of conviction and no briefs are filed, nor argument presented, this court will examine the evidence and ascertain if it supports the verdict, and will make an examination of the information, instructions excepted to, and the judgment, and if no material error is apparent, the judgment will be affirmed.”
Dodge v. State, 78 Okl.Cr. 100, 144 P.2d 124; Epps v. State, 69 Okl.Cr. 460, 104 P.2d 262; Hiett v. State, 75 Okl.Cr. 190, 129 P.2d 866.
This court has gone further as to say in Barefield v. State, 26 Okl.Cr. 274, 223 P. 408:
“The time for filing a brief supporting the appeal has passed, and, no brief having been filed, it may be assumed that the appeal has been abandoned. The cause has 'been regularly submitted on the record, which has been examined, disclosing no errors.”
*876. This court cannot feel that counsel for the defendant is sincere in his contention of error when he does not see fit to file á brief or appear and present argument in support thereof. This court has examined the information, instructions, and the judgment and, in absence of material error, said case is affirmed.
BRETT, P. J., and POWELL, J., concur.